Exhibit 10.1

FORM OF
DIRECTORS RESTRICTED STOCK AGREEMENT

THIS DIRECTORS RESTRICTED STOCK AGREEMENT (this “Agreement”), is dated as
of                                   ,           between WEIGHT WATCHERS
INTERNATIONAL, INC., a Virginia corporation (the “Company”), and (the
“Participant”). Any capitalized terms not otherwise defined herein shall have
the meanings set forth in the Plan (as defined below).

WHEREAS, the Company maintains the Weight Watchers International, Inc. 2004
Stock Incentive Plan (the “Plan”), which Plan as it may be amended from time to
time is incorporated herein by reference and made a part of this Agreement;

WHEREAS, the Board of Directors has determined that it would be in the best
interests of the Company and its stockholders to compensate the Participant for
his or her service as a director of the Company by granting, from time to time,
shares of restricted common stock of the Company, no par value (the “Restricted
Shares”), to the Participant pursuant to the Plan and the terms set forth
herein; and

WHEREAS, the Company and the Participant agree that all Restricted Shares shall
be subject to the terms of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1.             Certificates.   Certificates evidencing the Restricted Shares
shall be issued by the Company and shall be registered in the Participant’s name
on the stock transfer books of the Company promptly after the date hereof, but
shall remain in the physical custody of the Company or its designee until such
time as the Participant no longer serves as a director of the Company. The
Participant hereby acknowledges and agrees that the Company shall retain custody
of such certificate or certificates until the restrictions imposed by Section 4
hereof on the Common Stock granted hereunder lapse, at which time the Company
shall deliver such certificates to the Participant or the Participant’s legal
representative. As a condition to the receipt of the Restricted Shares, the
Participant shall deliver to the Company a stock power or powers, duly endorsed
in blank, relating to the Restricted Shares. No certificates shall be issued for
fractional Shares.

2.             Rights as a Stockholder.   The Participant shall be the record
owner of the Restricted Shares and as record owner shall be entitled to all
rights of a common stockholder of the Company, including, without limitation,
voting rights with respect to the Restricted Shares; provided that the
Restricted Shares shall be subject to the limitations on transfer and
encumbrance set forth in Section 4.

3.             Legend on Certificates.   The certificates representing the
Restricted Shares shall bear a legend stating that the Restricted Shares are
subject to the provisions of this Agreement and shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

4.             Transferability.   The Restricted Shares may not, at any time
prior to the time the Participant no longer serves as a director of the Company,
be transferred, sold, assigned, pledged, hypothecated or otherwise disposed of
unless such transfer, sale, assignment, pledge, hypothecation or other
disposition is approved of by the Board of Directors.


--------------------------------------------------------------------------------




5.             Withholding.   It shall be a condition of the obligation of the
Company upon delivery of Restricted Shares to the Participant that the
Participant pay to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for any Federal, state or local
income or other taxes required by law to be withheld with respect to such
Restricted Shares. The Company shall be authorized to take such action as may be
necessary in the opinion of the Company’s counsel (including, without
limitation, withholding Restricted Shares otherwise deliverable to Participant
hereunder and/or withholding amounts from any compensation or other amount owing
from the Company to the Participant) to satisfy all obligations for the payment
of any such taxes. The Participant is hereby advised to seek his own tax counsel
regarding the taxation of the grant of Restricted Shares made hereunder.

6.             Notices.   Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
General Counsel, and any notice to be given to the Participant shall be
addressed to him at the address given beneath his signature hereto. By a notice
given pursuant to this Section 6, either party may hereafter designate a
different address for notices to be given to him. Any notice which is required
to be given to the Participant shall, if the Participant is then deceased, be
given to the Participant’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 6. Any notice shall have been deemed duly given when enclosed
in a properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

7.             Governing Law.   This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Virginia (or if the
Company reincorporates in another state, the laws of that state).

8.             Restricted Shares Subject to the Plan.   The Restricted Shares
shall be subject to all terms and provisions of the Plan, to the extent
applicable to the Restricted Shares. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

9.             Signature in Counterparts.   This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

WEIGHT WATCHERS INTERNATIONAL, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

3


--------------------------------------------------------------------------------